COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Senrick Wilkerson v. Ramsey 1 Unit

Appellate case number:    01-14-00790-CV

Trial court case number: 78470-I

Trial court:              412th Judicial District Court of Brazoria County

        Appellant Senrick Wilkerson, an inmate, appeals the trial court’s judgment dismissing his
underlying civil action as frivolous. On appeal, appellant filed an affidavit of inability to pay
costs (attached to a motion to appoint counsel that this Court denied on November 13, 2014) but
has failed to comply with the additional requirements of Chapter 14 of the Texas Civil Practices
and Remedies Code governing inmate litigation.
        Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family
Code, filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE §
14.004(a). As to each prior lawsuit, the affidavit or declaration must specify the operative facts,
the case name or style, the cause number, the court in which it was brought, the names of the
parties, and the result of the suit. Id. If a previous action or claim was dismissed as frivolous or
malicious, the affidavit or unsworn declaration of previous filings must state the date of any final
judgment or order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
       Additionally, the affidavit or unsworn declaration of previous filings must be
accompanied by a certified copy of the inmate’s trust account statement reflecting the balance of
the account at the time the appeal was filed and all account activity during the six months
preceding the date the appeal was filed. TEX. CIV. PRAC. & REM. CODE §§ 14.004(c); 14.006(f);
see Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
        Appellant has not filed an additional affidavit or declaration relating to previous filings
nor has appellant filed a certified copy of his inmate trust account statement. Unless all
documents required by Chapter 14 of the Texas Civil Practices and Remedies Code are filed by
February 27, 2015, this appeal may be dismissed without further notice. See Gozowski v.
T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler Dec. 10, 2014,
no pet. h.; Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013 WL 3770916,
at *2 (Tex. App.—Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441 S.W.3d 337,
339 (Tex. App.—Waco May 9, 2013, no pet.).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: January 27, 2015